              Case 2:19-cv-00860-MJP Document 96 Filed 04/06/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          NANCY GILL,                                     CASE NO. C19-860 MJP

11                                 Plaintiff,               ORDER GRANTING PLAINTIFF’S
                                                            MOTION TO SEAL
12                  v.

13          MICHAEL MAGAN, et al.,

14                                 Defendants.

15

16          This matter comes before the Court on Plaintiff’s Motion to Seal. (Dkt. No. 79.) Having

17   reviewed the Motion and all supporting materials, the Court GRANTS the Motion.

18          Through the Motion, Plaintiff asks the Court to seal limited portions of Exhibits K

19   through O to the Declaration of Darryl Parker in Support of Plaintiff’s Opposition to Defendants’

20   Summary Judgment Motion. (See Dkt. No. 64-2 (Exs. J-T).) Plaintiff seeks only to seal third-

21   party identification information, phone numbers, birth dates, drivers license numbers, taxpayer

22   identification numbers, email address, and other sensitive personal information. (See Dkt. No.

23   80-1 at 107.) Much of this information is subject to mandatory sealing under Local Rule 5.2(a),

24


     ORDER GRANTING PLAINTIFF’S MOTION TO SEAL - 1
              Case 2:19-cv-00860-MJP Document 96 Filed 04/06/21 Page 2 of 2




 1   including birthdates, social security and tax-payer identification numbers, and drivers license

 2   numbers. In addition, the Court finds compelling interests outweigh the public’s right to inspect

 3   the other limited, redacted information because that personal information is sensitive and

 4   unnecessary to understanding Plaintiff’s opposition to the summary judgment motion. See

 5   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006). The Court

 6   finds sealing appropriate particularly given the sparing use of redactions with which Defendants

 7   apparently agree. (See Dkt. No. 80 at 2.) The Court GRANTS the Motion and ORDERS that

 8   Dkt. No. 64-2 remain sealed until further Court order.

 9          The clerk is ordered to provide copies of this order to all counsel.

10          Dated April 6, 2021.

11                                                        A
                                                          Marsha J. Pechman
12
                                                          United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING PLAINTIFF’S MOTION TO SEAL - 2
